Title: To John Adams from United States House of Representatives, 9 February 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					February 9, 1790
				
				The House of Representatives have passed a bill, entitled “An act providing for the actual enumeration of the inhabitants of the United States,” to which they request the concurrence of the Senate;The President of the United States has approved of, and affixed his signature to, “An act for giving effect to the several acts therein mentioned, in respect to the state of North Carolina;” and has returned it to the House of Representatives, where it originated.
				
					
				
				
			